         Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       CASE. NO. 21-CR-076(KBJ)
                                             :
                                             :
ADAM CHAZIN,                                 :
                       Defendant.            :


                    UNITED STATES’ SENTENCING MEMORANDUM

        The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully files this memorandum to aid the Court in its sentencing proceeding.

   I.      Background

        On October 7, 2019, the Metropolitan Police of the District of Columbia’s (MPDC) Child

Exploitation Task Force (CETF) received a Cybertip from the National Center for Missing and

Exploited Children (NCMEC) regarding suspected child pornography. See PSR ¶ 17.

According to the Cybertip, Dropbox’s Legal Team reported to NCMEC that forty-eight files

containing suspected child pornography had been uploaded to a Dropbox account that was

identified by the username “John Smith,” ESP User ID “634453072,” and associated with the e-

mail address adamchazin1996@hotmail.com. Id.

        The Dropbox records show that the account was accessed on March 27, 2019 from an

internet protocol (IP) address associated with the Defendant’s residence. Id. at ¶ 18. The

Dropbox account contained thirty-five videos and thirteen partially downloaded files.

The majority of these files depict pre-pubescent minor females engaging in sexually explicit

conduct. The following is a description of some of the videos found inside this Dropbox

account, in a folder titled “-1young”:
         Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 2 of 19




           a) A clothed pre-pubescent female child, wearing pajamas and laying in between the

               legs of an adult man. The adult man’s penis is exposed to the camera, and erect.

               The child is shown placing the man’s penis in her mouth and grasping his penis

               with her hands.

           b) A pre-pubescent female child observed laying on her back with the lower half of

               her body exposed to the camera. An adult man’s penis can be seen rubbing and

               penetrating the child’s vagina.

           c) A clothed pre-pubescent female child, seen placing an adult man’s penis in her

               mouth, and holding the man’s penis with her hands. The videos show the man

               removing the little girl’s shirt, and the man can be seen ejaculating onto the

               child’s chest and face.

       Id. at ¶ 19.

       On February 10, 2020, law enforcement executed a search warrant at the Defendant’s

residence. Id. at ¶ 20. The Defendant was present in the residence during the execution of the

search warrant. Id. When asked by law enforcement if there were any firearms in the home, the

Defendant stated that there was an “AR” under his bed in his bedroom. Id. at ¶ 21. During the

search of the Defendant’s residence, a Ruger AR-556 was found inside an Amazon delivery box,

under the bed in the Defendant’s bedroom. Id. The Ruger AR-556 was dissembled into the

lower receiver and upper receiver. Id. Eight magazines with the capacity to hold up to thirty-one

rounds of 5.56 ammunition were also found inside the same Amazon delivery box. Id. at ¶ 22.

Three of the magazines were loaded with thirty rounds of 5.56 ball ammunition; one was loaded

with thirty-one rounds of 5.56 ball ammunition; one was loaded with twenty-eight rounds of 5.56

ball ammunition; one was loaded with twenty-two rounds of 5.56 ball ammunition; and two were
           Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 3 of 19




unloaded. Id. Law enforcement also located three Glock pistol magazines which were each

loaded with seventeen rounds of 9mm ammunition. Id. at ¶ 23. These rounds were a mix of

hollow point and ball round ammunition. Id.

          After being placed under arrest, the Defendant admitted that he had purchased the Ruger

AR-556 in Texas, and that he had registered the firearm in Texas. Id. ¶ at 25. The Defendant

said that he had transported the firearm from Texas to Poolesville, Maryland, before transporting

the firearm with magazines into the District of Columbia in April 2019. Id. A records check by

the MPDC Gun Registry Unit found that the Defendant does not possess a permit to carry a

firearm in the District of Columbia, and that the recovered Ruger AR-556 is not registered in the

District of Columbia. Id. at ¶ 26.

          Two Apple iPhones belonging to the Defendant were also recovered during the search

of his home. Id. at ¶ 24. These devices both contained images depicting the sexual abuse of

children, including children as young as toddlers, and other images involving S&M conduct. Id.

          On February 3, 2021, the Defendant was charged by way of Information with three counts

including, the Possession of Child Pornography; Possession of an Unregistered Firearm; and

Attempted Possession of a Large Capacity Ammunition Feeding Device. Id. at ¶ 1. He was

arraigned on the Information on March 2, 2021, and the Court adjourned this matter for a Change

of Plea Hearing and Sentencing on May 24, 2021. Id. at ¶ 4.

    II.      A Guidelines Sentence of 78 to 97 Months Accurately Reflects the 3553(a) Factors

          In determining a reasonable sentence, the Court must consider the factors listed in 18

U.S.C. § 3553(a). 1 These factors include:




1
 “Since the Supreme Court's decision in United States v. Booker, 543 U.S. 220, 125 S. Ct. 738,
160 L.Ed.2d 621 (2005), the Guidelines serve only an advisory function. Id. at 245, 125 S. Ct. 738.
           Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 4 of 19




         (1) the nature and circumstances of the offense and the history and characteristics of the
             defendant;
         (2) the need for the sentence imposed –
                 (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                     provide just punishment for the offense;
                 (B) to afford adequate deterrence to criminal conduct;
                 (C) to protect the public from further crimes of the defendant; and
                 (D) to provide the defendant with needed educational or vocational training,
                     medical care, or other correctional treatment in the most effective manner; and
         (3) the kinds of sentences available;
         (4) the applicable sentencing guidelines range for the offense;
         (5) pertinent policy statements issued by the U.S. Sentencing Commission;
         (6) the need to avoid unwarranted sentence disparities among defendants with similar
             records who have been found guilty of similar conduct; and
         (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a); see also United States v. Pyles, No. CR 14-00006 (RJL), 2020 WL 376787,

at *2 (D.D.C. Jan. 23, 2020); United States v. Mitchell, No. CR 05-00110 (EGS), 2019 WL

2647571, at *7 (D.D.C. June 27, 2019). A district court, however, “need not consider every §

3553(a) factor in every case.” In re Sealed Case, 527 F.3d 188, 191 (D.C. Cir. 2008); see also

United States v. Fry, 851 F.3d 1329, 1332 (D.C. Cir. 2017).

        A. The Nature and Circumstances of the Offense

         There is no doubt that the Defendant’s criminal conduct is egregious. His offenses have

been perpetrated against the most vulnerable members of our society - children. Children

depicted in images and videos depicting their sexual abuse are traumatized and victimized in the

worst way imaginable at the time the images were created, and they are re-victimized and re-

traumatized each and every time an individual, like the Defendant, views the images for their

own sexual gratification. As eloquently explained by the Sixth Circuit in a child pornography

case:




Nevertheless, even in a post-Booker world in which the Guidelines are not binding, the sentencing
court ‘must calculate and consider the applicable Guidelines range” as its starting point.
         Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 5 of 19




       ...we have numerous victims in a case like this, not one victim. Every image of a child,
       every image of a non-adult engaged in any type of sexual activity or any type of pose
       without clothing or any type of exploitation constitutes an additional case of victimizing a
       child. Without a demand for that type of information and that type of viewing from
       persons like this defendant, we don’t know how many child abuse cases we could
       prevent. And as long as there is a demand to purchase images of child pornography, there
       is going to be an unending stream of child abuse of…children who are forced into
       these roles.

       ...every image has a child who has been exploited and abused, and that is the concern I
       have. It is the concern that I have when people are engaged in serially doing this, the
       effect it has on children throughout the world and the effect it has on their future lives.

See United States v. Miller, 665 F.3d 114, 121-122 (6th Cir. 2011)(quoting the district court)

(rejecting an attack on the child pornography sentencing guidelines and highlighting the grave

harm caused to the victims depicted in child pornography images and the evidence that

traffickers and possessors of child pornography are the impetus for the creation of more sexual

abuse of minors).

       Additionally, this Defendant made the choice to transport dangerous weapons into the

District of Columbia, and he failed to properly register them. He haphazardly stored these guns,

and ammunition, under his bed where they could have easily fallen into the wrong hands and

caused devastating results. Given the serious nature of the Defendant’s criminal conduct, a

Guidelines sentence of between 78 to 97 months is appropriate.

   B. History and Characteristics of the Defendant

       By all accounts, the Defendant appears to have had a normal childhood, and he enjoys

familial support. PSR ¶¶ 53-56; 59-67. It also appears that the United States Army afforded the

Defendant with opportunities that many are forced to go without. PSR ¶¶ 82-83. Despite all of

the support and opportunities, this Defendant has engaged in a disturbing pattern of accessing,

uploading, viewing and possessing images and videos depicting the sexual abuse of children.

The fact that this is an ongoing course of conduct is significant because it demonstrates that the
         Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 6 of 19




Defendant did not suffer a temporary lapse in judgment, nor did he merely make one mistake in

the case that has brought him before this Court. The records provided by Dropbox indicate that

the Defendant uploaded numerous images and videos depicting the sexual abuse of children to

his Dropbox account between December of 2016 and June of 2017. The Government has

attached the upload records provided by Dropbox to this Sentencing Memorandum as

Government’s Exhibit 1. While it is unclear how many times the Defendant accessed this

account, based on the CyberTip from NCMEC, he was continuing to access the account as

recently as March 27, 2019. See PSR ¶ 18. Additionally, when his cellular phones were seized

by law enforcement in February of 2020, they contained images showing toddlers being sexually

abused, as well as images depicting a child with a mask over her eyes, and her wrists bound,

being orally raped by an adult man. Id. at ¶ 24. Therefore, the Defendant’s true character and the

repeat nature of his criminal conduct suggest that a lengthier sentence, as contemplated by the

Guidelines, is necessary and appropriate in this case.

       The Government acknowledges that the Defendant has no prior criminal record.

However, his lack of a criminal history was accounted for when determining the applicable

Guidelines range. Therefore, it should not serve as a reason to vary from a Guidelines sentence.

Furthermore, as this Court is well-aware, the online sexual exploitation of children is a crime that

is committed in secret. This secrecy, combined with the overwhelming presence of digital

devices and the near universal access to the internet, makes detection of these criminal offenses

difficult. In the present case, the Defendant was able to access, collect, and view child

pornography for over two years before his criminal conduct was spotted by Dropbox and

reported to NCMEC. When fashioning the appropriate sentence in a child exploitation offense,

the absence of an arrest record should be viewed with caution, because it is well-known that
         Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 7 of 19




children often do not disclose sexual abuse, and that these types of crimes are wildly

underreported. See United States v. Gregory Todd Numan,

3:160cr000065(TMB)(DAK)(February 26, 2018: Expert Testimony of Clinical Psychologist

Darrell Turner). In Numan, Dr. Turner provided expert testimony to the Court to explain why a

reliance on the lack of prior criminal history of an offender charged with sexual offenses

committed against children does not serve as a reliable indicator of their future risk for

reoffending. As explained by Dr. Turner:

              “One of the main problems is the fact that these offenses
               are among the most undetected offenses that there are. This
               is not like bank robbery or murder, where it's generally assumed
               and expected that it's going to be detected and reported. We know
               from research that about only about five percent of sexual offenses against
               children are ever reported.

               Of those, of that five percent, about another five percent
               result in a conviction. So we're talking about an exponentially
               small number of offenses that are reported and accounted for.
               So it's sort of akin to saying there were only four drunk people in
               New Orleans in Mardi Gras this year because there were only four
                arrests for public intoxication, and it's not a good representation of what's
               actually going on out there. So to say it without the qualifier that,
                hey, this is a gross underestimate, but you know, so far, this is what
                we've been able to find, I think, is misleading and very, very
               dangerous.”


at pages 22-23. See also K. London, M. Bruck, S. J. Ceci & D. W. Shuman, Disclosure of Child

Sexual Abuse: What Does the Research Tell Us About the Ways Children Tell?, 11

PSYCHOLOGY, PUB. POL’Y & L. 1, 194-226 (American Psychological Association, 2005)(finding

in a study of adult retrospective victim studies about child sex abuse, approximately 60 – 70% of

adults sexually abused as children did not recall disclosing the abuse during childhood); See also

D. W. Smith, E. J. Letourneau, B. E. Saunders, D. G. Kilkpatrick, H. S. Resnick & C. L. Best,

Delay in Disclosure of Childhood Rape: Results from a National Survey, 24 CHILD ABUSE &
         Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 8 of 19




NEGLECT 2, 273-87 (2000)(the results of the study found that only 12]% of child rape victims’

assaults were reported to law enforcement authorities.). As such, the fact that the Defendant

lacks a criminal record, given the ways in which these types of crimes are committed and the

reluctance and inability of the victims to disclose, should be given less weight by the Court when

determining the appropriate sentence, given the nature of the offense he is pleading guilty to.

       Probation suggests that the Defendant’s past military service may provide the basis for a

variance. See PSR ¶ 144. The Government disagrees. In the present case, the Defendant will be

convicted of an offense under chapter 110. As such, a downward variance would only be

warranted if the court finds that there exists a mitigating circumstance of a kind or to a degree

that (I) that has been affirmatively and specifically identified as a permissible ground of

downward departure by the sentencing guidelines or policy statements; (II) has not been taken

into consideration by the Sentencing Commission in formulating the guidelines; and (III) should

result in a different sentence. See 18 USC § 3553(b)(2)(A).

       U.S.S.G. § 5H1.11 specifically states that “Military, civic, charitable, or public service;

employment-related contributions; and similar prior good works are not ordinarily relevant in

determining whether a sentence should be outside the applicable guideline range.” As such, a

downward variance based upon the Defendant’s military service is not appropriate because it has

not been identified as a possible ground for downward departure, and it was specifically taken

into consideration by the Sentencing Commission in formulating the Guidelines. See Id.

Furthermore, the Defendant’s military service was neither lengthy, nor particularly noteworthy.

He was in the Army for approximately 3 ½ years. See PSR ¶ 82. When asked why he decided

not to re-enlist, the Defendant stated that the Army “wasn’t for him.” See Id. at ¶ 83. Notably,

the Defendant spent the majority of his time in the service in Fort Hood, Texas, and was there
         Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 9 of 19




from April of 2016 until the time he deployed to Korea. Id. at ¶ 82. During this timeframe,

while serving in the U.S. Army, the Defendant uploaded videos and images depicting the sexual

abuse of children to his Dropbox account on various dates between December of 216 and June of

2017. See Government’s Exhibit 1. Considering the fact that the Defendant was committing

criminal offenses involving the sexual exploitation of defenseless children during the brief period

of time he was performing his military service, it is hardly appropriate that such service would

form the basis of a mitigating circumstance in this child exploitation case that would warrant a

downward variance from a Guidelines sentence. As such, a sentence of between 78 and 97

months is appropriate in this case.

   C. The Need for the Sentence Imposed to Reflect the Seriousness of the Offense, to
      Promote Respect for the Law, and Provide Just Punishment for the Offense

       This factor is known as the Ajust desserts@ concept, answering the need for retribution so

that the punishment fits the crime and the defendant is punished justly. See United States v. Irey,

612 F.3d 1160, 1206 (11th Cir. 2010). The Irey court cited the Senate Report regarding this

provision:

       This purpose--essentially the Ajust desserts@ concept--should be reflected clearly in
       all sentences; it is another way of saying that the sentence should reflect the gravity
       of the defendant=s conduct. From the public=s standpoint, the sentence should be of
       a type and length that will adequately reflect, among other things, the harm done or
       threatened by the offense, and the public interest in preventing a recurrence of the
       offense. (quoting S.Rep. No. 98-225, at 75-76, 1984 U.S.C.C.A.N. 3258-59).

       Id.

       The sexual exploitation of children, including the viewing and possession of child sexual

abuse material, has devastating consequences for the children depicted in these images and videos.

Once they find their way onto the Internet, images and videos depicting the sexual abuse of a child
           Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 10 of 19




will circulate in perpetuity because individuals make the repetitive and purposeful decision to

collect, save, and trade them for their own sexual gratification.

          Furthermore, as noted above, consumers of child pornography, like the Defendant, create

a market and demand for the production of these images and videos, which depict the sexual

abuse and exploitation of real children. These consumers therefore contribute to the cycle of

abuse and are in part responsible for the harm suffered by children used to produce the images

and videos in their collections. See United States v. Goff, 501 F.3d 250, 259-260 (3d Cir. 2007)

(“Children are exploited, molested, and raped for the prurient pleasure of [defendant] and others

who support suppliers of child pornography”). In United States v. Goldberg, the Seventh Circuit

stated:

                 The district judge was influenced by the erroneous belief that a
                 sentence affects only the life of the criminal and not the lives of his
                 victims. Young children were raped in order to enable the
                 production of the pornography that the defendant both downloaded
                 and uploaded-both consumed himself and disseminated to others.
                 The greater the customer demand for child pornography, the more
                 that will be produced. [Citations omitted].

491 F.3d 668, 672 (7th Cir. 2007).

          Thus, even if consumers of child pornography do not themselves molest children, their

actions contribute to the abuse of children. The Court need only review the Victim Impact

Statements from the children depicted in the images that this Defendant collected to understand

the devastating impact that the Defendant’s actions have caused these children and the adults

who love them. Therefore, with respect to 18 U.S.C. § 3553(a)(2)(A), a sentence of between 78

and 97 months would provide “just punishment” for the Defendant’s offenses, promote respect

for federal child exploitation laws, and reflect the seriousness of his offenses and child

pornography offenses in general.
         Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 11 of 19




   D. The Need for the Sentence Imposed to Afford Adequate Deterrence

       Congress, the Supreme Court, and the Sentencing Commission believe general deterrence

is a very important factor when considering an appropriate sentence. See United States v. Fry, 851

F.3d 1329, 1332 (D.C. Cir. 2017) (the sentence would deter Fry and “others who may be inclined

in doing similar kinds of things.”); see also United States v. Ferber, 458 U.S. 747, 760 (1982)

(AThe most expeditious if not the only practical method of law enforcement may be to dry up the

market for [child pornography] by imposing severe criminal penalties on persons selling,

advertising, or otherwise promoting the product@); Osbourne v. Ohio, 495 U.S. 102, 109-10 (1990)

(AIt is also surely reasonable for the State to conclude that it will decrease the production of child

pornography if it penalizes those who possess and view the product, thereby decreasing demand@);

United States v. Goff, 501 F.3d 250, 261 (3rd Cir. 2007) (ADeterring the production of child

pornography and protecting the children who are victimized by it are factors that should have been

given significant weight at sentencing.@); United States v. Barevich, 445 F.3d 956, 959 (7th Cir.

2006) (ATransporting and receiving child pornography increases market demand. The greater

concern under the Guidelines is for the welfare of these exploited children. The avenue Congress

has chosen to weaken the child pornography industry is to punish those who traffic in it.@).

       18 U.S.C. § 3553(a)(2)(B) dictates that a sentence of between 78 and 97 months is

appropriate because the Defendant’s sentence should be lengthy in order to deter the criminal

conduct of others. As stated in Goldberg, “[s]entences influence behavior, or so at least

Congress thought when in 18 U.S.C. § 3553(a) it made deterrence a statutory sentencing factor.

The logic of deterrence suggests that the lighter the punishment for trafficking in child

pornography, the greater the customer demand for it and so the more will be produced.” 491

F.3d at 672. See also Goff, 501 F.3d at 261 (stating in child pornography possession case that
        Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 12 of 19




“deterring the production of child pornography and protecting the children who are victimized by

it are factors that should have been given significant weight at sentencing”).

       As such, this Court is in the position to send a loud and clear message to those individuals,

like the Defendant, who are willing to exploit children for their sexual gratification. This is a

serious crime of violence which warrants a Guidelines sentence.

   E. The Need for the Sentence Imposed to Protect the Public from Further Crimes of the
      Defendant

       A sentence of between 78 and 97 months is necessary in order to protect the public from

further crimes of this Defendant. As detailed above, the sexual exploitation of children and child

pornography offenses present a serious danger to the community which results in severe mental,

emotional, and physical trauma to the countless number of children who are victimized by

offenders like the Defendant and others with a demonstrated sexual interest in children.

       When fashioning a sentence, Courts should consider that sex offenders have a high rate of

recidivism. See Lombard v. United States, 44 F. Supp. 3d 14, 26 (D.D.C. 2014) (noting that the

lower court’s concerns about recidivism was supported by substantial authority (citing Smith v.

Doe, 538 U.S. 84, 103, 123 S.Ct. 1140, 155 L.Ed.2d 164 (2003) (“The risk of recidivism posed by

sex offenders is frightening and high.”) (citations omitted); McKune v. Lile, 536 U.S. 24, 33, 122

S.Ct. 2017, 153 L.Ed.2d 47 (2002) (noting that “[w]hen convicted sex offenders reenter society,

they are much more likely than any other type of offender to be rearrested for a new rape or sexual

assault”); United States v. Irey, 612 F.3d 1160, 1214 (11th Cir.2010) (“[T]he threat of recidivism

by a pedophile who has sexually abused a child is appalling.”) (citation and quotation marks

omitted); United States v. Allison, 447 F.3d 402, 405–06 (5th Cir.2006) (“Congress explicitly

recognized the high rate of recidivism in convicted sex offenders, especially child sex

offenders.”)); see also United States v. Allison, 447 F.3d 402, 405-406 (5th Cir. 2006) (Congress
        Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 13 of 19




explicitly recognized the high rate of recidivism in convicted sex offenders, especially child sex

offenders). Indeed, As Judge Posner recently wrote:

       We need evidence-driven law just as we need evidence-driven medicine. Statistical
       analysis of sex crimes has shown that the best predictor of recidivism is not
       deportment at an interview but sexual interest in children. R. Karl Hanson, Kelley
       E. Morton & Andrew J.R. Harris, ASexual Offender Recidivism Risk: What We
       Know and What We Need to Know,@ 989 Annals of the N.Y. Academy of Sciences
       154, 157 (2003) (tab.1). Some studies show a high rate of recidivism among
       pedophilic sex offenders generally, ranging from 10 percent to 50 percent. Ryan
       C.W. Hall & Richard C.W. Hall, AA Profile of Pedophilia: Definition,
       Characteristics of Offenders, Recidivism, Treatment Outcomes, and Forensic
       Issues,@ 82 Mayo Clinic Proceedings 457, 467 (2007). Another study found that
       only 6.8 percent of consumers of child pornography had been charged with a new
       child-pornography offense within 4 years but that the percentage rose to 9.5 percent
       within 6 years. Angela W. Eke, Michael C. Seto & Jennette Williams, AExamining
       the Criminal History and Future Offending of Child Pornography Offenders: An
       Extended Prospective Follow-up Study,@ Law & Human Behavior, Nov. 19, 2010
       (tab.1), www.springerlink.com/content/h4616862621x8616/ (visited June 23,
       2011).

United States v. Garthus, 552 F.3d 715, 720 (7th Cir. 2011).

        The Defendant’s course of criminal conduct created a threat to the must vulnerable

members of the public, even without proof of a contact sexual offense against a child. As such, a

Guidelines sentence, is appropriate.

   F. The Need to Avoid Unwarranted Sentence Disparities among Defendants with
      Similar Records Who Have been Found Guilty of Similar Conduct

       Section 3553(a)(6) directs courts to consider avoiding unwarranted disparities among

defendants “with similar records who have been found guilty of similar conduct.” It “does not

require the district court to avoid sentencing disparities between defendants who might not be

similarly situated.” United States v. Mattea, 895 F.3d 762, 768 (D.C. Cir. 2018) (quoting United

States v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010). When an offense is uniquely

serious, courts will consider the need to impose “stiffer sentences” that “justif[y] the risk of

potential disparities.” United States v. Jones, 846 F.3d 366, 372 (D.C. Cir. 2017); see also United
           Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 14 of 19




States v. Accardi, 669 F.3d 340, 346 (D.C. Cir. 2012) (concluding that a within-Guidelines

sentence for a child-pornography offense did not produce an unwarranted disparity when the

images distributed by the defendant “were much more aggressive and troubling than the images

distributed by other offenders” who received lesser sentences).

          It is true that in many cases Judges in this District have departed from the Guidelines range

in child exploitation cases.      However, as detailed above, this Defendant’s criminal conduct

spanned the course of three years. Furthermore, he was in possession of an unregistered firearm,

and a large capacity ammunition feeding device. Therefore, he is not similarly situated to the vast

majority of offenders who come before the Court, charged with a possessing child pornography

on a single date, who are not charged with other criminal offenses. Therefore, a Guidelines

sentence here would not create an unwarranted sentencing disparity, because it accurately reflects

the egregious nature of this Defendant’s conduct and takes into account the other counts that he is

charged with.

   III.      The Victims are Entitled to Restitution

             In child pornography cases, restitution is mandatory to any person “harmed as a result

of” a defendant’s crime pursuant to 18 U.S.C. § 2259. See 18 U.S.C. § 2259(a), (c); see also United

States v. Monzel, 930 F.3d 470, 476 (D.C. Cir. 2019); United States v. Hite, 113 F. Supp. 3d 91,

94 (D.D.C. 2015) (“Pursuant to 18 U.S.C. § 2259, the victims of certain federal crimes, including

possession of child pornography, are entitled to mandatory restitution.”). Restitution includes “the

full amount of the victim’s losses,” which may include any costs incurred by the victim for:

             (A) Medical services relating to physical, psychiatric, or psychological care;
             (B) Physical and occupational therapy or rehabilitation;
             (C) Necessary transportation, temporary housing, and child care expenses;
             (D) Lost income;
             (E) Attorneys’ fees, as well as other costs incurred; and
             (F) Any other losses suffered by the victim as a proximate result of the offense.
         Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 15 of 19




           18 U.S.C. § 2259(a), (b)(3); see also United States v. Hite, 113 F. Supp. 3d 91, 94

(D.D.C. 2015).

           Here, the offense of conviction is a child pornography trafficking offense, as defined

in 18 U.S.C. § 2259(c)(3). Therefore, the court shall determine the full amount of the victims losses

and shall order restitution in an amount that reflects the defendant's relative role in the causal

process that underlies the victim's losses, but which is no less than $3,000. 18 U.S.C. § 2259(b)(2).

           In Paroline v. United States, 134 S. Ct. 1740 (April 23, 2014), the United States

Supreme Court faced a circuit split over the interpretation of 18 U.S.C. § 2259, specifically over

“how to determine the amount of restitution a possessor of child pornography must pay to the

victim whose childhood abuse appears in the pornographic materials possessed.” Paroline, 134 S.

Ct. at 1716. In Paroline, the defendant possessed two images of the victim who was seeking

restitution. The Court’s answer to this question involved three steps.

           First, Paroline held that, because the statute defined a “victim” as someone “harmed as

a result” of the offense, restitution under § 2259 was proper “only to the extent the defendant’s

offense proximately caused a victim’s losses.” Id. at 1722. Second, the Court held that “proximate

cause” under § 2259 did not require strict but-for causation. Id. at 1726-27. Recognizing that under

the circumstances of most child pornography possession cases – where losses resulted from harm

caused by the trafficking of a victim’s images by numerous “geographically and temporally distant

offenders acting independently, and with whom the defendant had no contact,” id. at 1725, - the

Court held:

           In this special context, where it can be shown that a defendant possessed a victim’s
           images and that a victim had outstanding losses caused by the continuing traffic in those
           images but where it is impossible to trace a particular amount of those losses to the
           individual defendant by recourse to a more traditional causal inquiry, a court applying
        Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 16 of 19




           § 2259 should order restitution in an amount that comports with the defendant’s relative
           role in the causal process that underlies the victim’s general losses.

           Id. at 1727. The Court made clear that, where the victim’s losses are “the product of

the acts of thousands of offenders,” a restitution order should not be “too severe” but must not be

merely “a token or nominal amount.” Id. That is, in part, because a restitution order under § 2259

serves “twin goals,” the first being to“help[] the victim achieve eventual restitution for all her

child-pornography losses” and second to “impress[] upon offenders the fact that child pornography

crimes, even simple possession, affect real victims.” Id.

           Third, the Court provided sentencing courts the following guidance for how to

determine the proper amount of restitution under this standard. Id. The Court noted that a

sentencing court’s goal should be to assess “the significance of the individual defendant’s conduct

in light of the broader causal process that produced the victim’s losses,” taking into account any

“available evidence.” Id. at 1727-28. The Court emphasized that there is no “precise mathematical

inquiry” governing this determination and that district courts must exercise “discretion and sound

judgment” in fashioning restitution awards. Id. at 1728. The Court suggested several factors to be

considered, including: (1) the number of defendants convicted of possessing the victim’s images;

(2) the number of future offenders likely to be caught and convicted; (3) whether the defendant

had any role in the initial production of the images; (4) whether the defendant reproduced or

distributed the images; (5) how many images the defendant possessed; and (6) “other facts relevant

to the defendant’s relative causal role.” Id. “These factors need not be converted into a rigid

formula, especially if doing so would result in trivial restitution orders. They should rather serve

as rough guideposts for determining an amount that fits the offense.” Id.
          Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 17 of 19




         Congress has since amended Section 2259 to both codify Paroline’s basic approach

and to set a restitution floor of $3,000. See Amy, Vicky, and Andy Child Pornography Victim

Assistance Act of 2018, Pub. L. No. 115-299, 132 Stat. 4383 (2018). As detailed the Restitution

Request materials submitted to this Court under seal, some of the victims depicted in the images

and videos the Defendant accessed, viewed, and possessed are seeking restitution for costs

associated with attending psychotherapy and/or counseling, medications, loss of income, loss of

housing, and for various medical expenses. The following victims in these known series of images

have made restitution requests with the Court: Lightouse1; Sweet White Sugar; and Vicky. For

the reasons set forth above, the Government respectfully requests that the Court shape an

appropriate restitution award of at least $3,000 per victim to be paid by the Defendant.

   IV.      Conclusion

         The Government submits that a Guidelines sentence, between 78 and 97 months, is a

reasonable sentence in this case and is “sufficient, but not greater than necessary to comply with

the purposes” of sentencing. 18 U.S.C. § 3553(a).



Dated: May 10, 2021                          Respectfully submitted,


                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY

                                             _/s/_ Amy E. Larson____
                                             Amy E. Larson, N.Y. Bar Number 4108221
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                              Telephone: (202) 252-7863
                                              Email: Amy.Larson2@usdoj.gov
Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 18 of 19
Case 1:21-cr-00076-KBJ Document 10 Filed 05/10/21 Page 19 of 19
